Citation Nr: 1735988	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  14-44 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right leg disability.  

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, and Son


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel



INTRODUCTION

The Veteran had active service from May 1946 to October 1947. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a hearing before the undersigned Veterans Law Judge, seated at the RO.  A transcript has been procured for the record.

The Veteran contends that he developed a psychiatric disability, claimed as PTSD, during service.  During the pendency of the appeal, examiners have diagnosed the Veteran as having PTSD and a depressive disorder.  As the Veteran is seeking service connection for any diagnosed psychiatric disability, the Board finds that the claim should be classified as one of service connection for a psychiatric disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The service medical records currently included in the claims file are limited, as they do not contain a service entrance examination report, service separation examination report, or reports of treatment for a claimed right leg disability.  The Veteran indicates that, during service, he was treated at the 49th General Hospital in Tokyo, Japan, for a leg injury in 1947.  The RO attempted to procure records regarding that treatment from the National Personnel Records Center (NPRC).  However, in an October 2014 communication, NPRC advised VA that the records from that hospital had not been retired to NPRC.  As the evidence suggests that the Veteran's service medical records may not be complete, a remand is necessary to attempt to procure any outstanding service medical records, to include any from the 49th General Hospital in Tokyo, Japan, currently St. Luke's International Hospital.  

The Veteran has also contended that, after service, he received treatment for a right leg disability at a VA Medical Center (VAMC) in Tampa, Florida, in 1969.  A remand is necessary to obtain any outstanding VA treatment records.  

In 1988 VA treatment records, the Veteran indicated that the Social Security Administration (SSA) had denied his claim for Supplemental Security Income (SSI).  As the records associated with the SSA decision are relevant to the Veteran's claims on appeal, a remand is necessary to procure them.

Regarding the claim for service connection for a psychiatric disability, the Veteran claims that he developed PTSD due to a noncombat-related stressor incident.  Specifically, the Veteran claims that he accompanied a small group of service members to Hiroshima or Nagasaki to document conditions in the city and subsequently developed PTSD due to seeing the wreckage of the city.  The Board notes that the Veteran has never been provided notice as to the substantiation of a claim for service connection for PTSD, to include information regarding the corroboration of a noncombat-related stressor.  A remand is necessary to provide the Veteran with adequate notice.

During the pendency of the appeal, the Veteran has been diagnosed with a depressive disability.  The Veteran has not been provided with a VA psychiatric examination to determine if that disability is related to service or any incident of service.  A remand is necessary to provide a VA psychiatric examination.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Obtain from SSA copies of any decisions regarding the Veteran's claim for SSI benefits and all medical records underlying any decisions.

2.  Provide the Veteran with notice regarding the substantiation of a claim for service connection for PTSD, related to a noncombat stressor not involving fear of hostile enemy or terrorist activity.  Request information from the Veteran regarding in-service stressors.  After that has been completed and the Veteran has been provided with a reasonable amount of time to provide any information regarding in-service stressors, examine the evidence submitted by the Veteran regarding the claimed in-service stressors and, if deemed necessary, make an appropriate attempt to corroborate the alleged stressors, to possibly include determining if members from the Veteran's unit were assigned to photograph the damage at Hiroshima or Nagasaki in 1946 or 1947.  Develop any other relevant factual information provided by the Veteran.

3.  Attempt, according to the guidelines for obtaining Federal records, to obtain any additional service medical records, to include any records indicating treatment in 1946 or 1947 from the 49th General Hospital in Tokyo, Japan, currently St. Luke's International Hospital, from any identified depository, to include the hospital.  If necessary, request that the Veteran provide any required releases. 

4.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for the claimed psychiatric and right leg disabilities.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain any outstanding VA treatment records, to include any denoting treatment for a right leg disability at Tampa VAMC in 1969.  

5.  Then, schedule the Veteran for a VA mental disorders examination with a psychiatrist or psychologist examiner who has not previously examined the Veteran.  The examiner must review the record and should note that review in the report.  The examiner is asked to provide the following opinions:

(a)  Diagnose all psychiatric disabilities and state whether or not each criterion is met for a diagnosis of PTSD.

(b)  Is it at least as likely as not (50 percent or greater probability) that each diagnosed psychiatric disability is related to service or any incident of service?

(c)  If a diagnosis of PTSD is warranted, is it at least as likely as not (50 percent or greater probability) that PTSD is the result of a corroborated in-service stressor incident?

6.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

